DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 8/25/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al (JP S63-180340A, cited in IDS filed 11/17/21) in view of Albertus (US 3,330,046).
Regarding claim 1, Matsukawa et al teaches a fluid heating furnace (fig 1) for recycling core sand used for a core (intended use, MPEP 2114(II), see lines 13-20 and 49-55, recycled sand in the case of shell sand used for cores), the fluid heating furnace comprising:
a fluid tank (see tank in fig 1) in which the core sand is heated by flowing gas (lines 69-75, blowing out flowing air, lines 85-93, fluidized air heated to 500 to 750°C, cast sand is heated by the fluidized air) while the core sand is caused to flow by the flowing gas (lines 69-75, fluidized layer of cast sand is formed).
Matsukawa et al is quiet to a gas discharge passage communicating with the fluid tank such that the flowing gas is discharged through the gas discharge passage, wherein the gas discharge passage includes an inlet portion via which the core sand is put into the fluid tank through the gas discharge passage.
Albertus teaches preheating of particles of material to be burned in a kiln with waste gases from the kiln (col 2 lines 45-50).  A shaft 20 (gas discharge passage) has an inlet 33 for the hot gas (waste gas), and includes an inlet portion (pipe 34 and valve 35) for the particles, and an outlet through a pipe 42 and flapper valve 43.  The particles travel counter-current to a current of gas flowing in a generally upward direction (col 1 lines 15-50) so as to effect heat exchange (col 1 lines 15-50).
It would have been obvious to one of ordinary skill in the art to include the teachings of Albertus, such as the shaft (gas discharge passage) where the particles (sand) can be preheated by the waste gases (flowing gas), as Matsukawa et al suggests including a multi-stage grate provided above the fluidized bed, as well as preheating the fluidized air before it is blown out to the fluidized bed, so as to increase the thermal efficiency during regeneration (lines 29-35), and that Albertus is directed to the heat exchange between solids and gases (col 1 lines 10-15), in particular for preheating of particles to be burned in a kiln with the waste gases (col 2 lines 45-55).

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over as Matsukawa et al modified by Albertus as applied to claim 1 above, and further in view of Gullinkala et al (US 2015/0353405).
Regarding claim 2, the combination of Matsukawa et al as modified by Albertus teaches wherein the gas discharge passage includes a tubular main body portion (Albertus, shaft 20), and a plate-shaped dispersion plate disposed inside the main body portion such that the dispersion plate is inclined (fig 1, see plurality of plates 24).  Albertus’ plates 24 extend only partway through the shaft and overlies the partition below it, so that openings are left between adjacent partitions (col 3 lines 18-35).  As Albertus’ plates 24 extend only partway through the shaft, the combination is quiet to the dispersion plate being disposed in a bridged manner inside the main body portion, the dispersion plate having a plurality of hole portions through which the core sand passes.
Gullinkala et al teaches a housing having guides extending at least partway across the housing and directing molten glass in a generally downward direction (fig 1, abstract), and in an alternative embodiment, discloses that the guides may fully extend across the housing and include slots for the flow of molten glass downward (figs 13-14, paragraph [0044]).
It would have been obvious to one of ordinary skill in the art to modify the combination such that the plates of Albertus extend fully across the shaft (bridged) and include openings for the flow of the core sand, as an obvious alternative to extending partially, as Gullinkala et al shows guides extending partway or fully extending as alternatives that would perform the same function of transferring of the material downwards, and that Albertus similarly teaches an embodiment in which the plates fully extend (figs 3-5).  Note that since Albertus discloses a plurality of plates 24, there would be a corresponding plurality of slots for the passing of the core sand.

Regarding claim 3, the combination teaches wherein the dispersion plate includes a plurality of dispersion plates disposed in a bridged manner inside the main body portion of the gas discharge passage (see rejection above, Albertus, plurality of plates 24, obvious alternative to fully extend instead of extending partway (bridged)).

Regarding claim 4, the combination teaches wherein the dispersion plates are inclined in different directions (see combination, Albertus, fig 1, plates 24 are inclined in different directions).

Regarding claim 5, the combination teaches wherein the dispersion plates inclined in the different directions are alternately disposed in a bridged manner inside the main body portion (see combination, Albertus, fig 1, plates 24 inclined in different directions are alternating).

Regarding claim 6, the combination teaches wherein the dispersion plate is inclined at an angle equal to or more than an angle of rest of the core sand (note combination, where Albertus shows the plates 24 are inclined (fig 1), and that the particles slide along the partition, fig 1, col 3 lines 60-70).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Godderidge et al (US 5,289,920) teaches thermically recovering old sand obtained in casting plants, the sand is used to form a fluid bed in a fluid-bed kiln, and an outlet for releasing combustion gases (abstract), where air for effecting the fluid bed is preheated by the waste heat (col 3 lines 15-30).
Selli (US 4,478,572) teaches regenerating sand from foundry cores and moulds by calcination in a fluidized-bed furnace (abstract), where the fumes leaving the calcining furnace are used to heat a current of air which is then used to heat the sand to be treated at its inlet to the calcining furnace (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735